DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 10/03/2022. As directed by the amendment: claims 1, 2, 4, 5, 11, 15, 18-20, and 23 have been amended and claim 10 has been cancelled.  Thus, claims 1-9 and 11-25 are presently pending in this application. 
Response to Arguments
Applicant's arguments, see pages 2-7, filed 10/03/2022, with respect to the USC 103 rejections of claims 1-14 and 21-24 have been fully considered but they are not persuasive. The applicant argues that the amended limitations of claim 1 overcomes the prior art of record of Murray et al (US 20150088165 A1), herein referenced to as “Murray”, Viola et al (US 20100030239 A1) and Griffiths et al (US 20170202567 A1), herein referenced to as “Griffiths”. Specifically the amendments include: “and an actuation lumen… the actuation lumen positioned proximate an inner side of the one hundred eighty degree turn relative to the suture lumen in the extended configuration, the actuation element extending through the actuation lumen and connected at a distal end to an anchor on a distal segment of a series of wedge-shaped segments of the flexible tip,… proximal and distal angled surfaced of the series of wedge-shaped segments spaced from each other in the retracted position and being in facing engagement in the extended configuration, an outer side of the series of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis”. The applicant further describes each of the prior art references of record. 
The applicant states that Murray does not include a suture lumen extending therethrough. The examiner respectfully disagrees. As Murray has a suture delivery member 104 (see Fig. 3, [0033]) and additionally has lumen within it to deliver 106 (see Fig. 3, [0033], 104 can be preconfigured to assume an arcuate shape that facilitates passage of the suture). 
The applicant states that Viola has only opposing cables or wires 108a, 110a (the actuation members of Viola) and that there is no retracted position and a complementary extended position. The examiner respectfully disagrees. Firstly, the applicant does state there is a straight and bending configurations in Viola, which relate to respective retracted and extended configuration. Secondly, 108a and 110a are capable of sharing a lumen, specifically that of 108a (see [0080], articulation cable 108a may be formed as a tube with a lumen and the operation cable 110a extending through the lumen of the articulation cable 108a). Hence, there would be an actuation lumen proximate to the inner side of the bending and an actuation element that extends through the actuation lumen. 
The applicant further argues that one having ordinary skill in the art would not modify Murray based on the teachings of Viola and Griffiths. They argue that Murray and Griffiths rely on shape memory of a member to facilitate curvature during operation, while Viola utilizes two actuating elements that facilitate curvature in two different directions of a support tube. The applicant asserts that the modification of Murray and Viola would include the always spaced segments of Viola and the two actuating elements extending along both of the flexible neck portion of Viola. Finally, the applicant asserts that the two modifications would include the shape curving member of Griffiths. The examiner respectfully disagrees. Firstly, as discussed above, Viola has an embodiment in which the articulation cables can work while they are coaxially aligned in a single tube. Furthermore, when the combinations were made, the modifications to Murray did not rely on the wedge-elements present in Viola, but the wedge-elements present in Griffiths (i.e. the shape of the wedge-elements of Griffiths such that the flexible tip is able to turn approximate one hundred eighty degrees). Additionally, an operation based on shape-memory properties does not preclude the use of an actuation element in a device’s operation, and there is no negative teaching in any of the references that teaches away from the use of an actuation element in conjunction with shape-memory materials. Further, all of Murray, Viola, and Griffiths teach ways of bending a flexible tip and the shape-memory materials of Murray could be substituted with the actuation pulling member(s) of Viola for additional user control of the bending of the flexible tip and the result would be the same predictable bending effect on the flexible tip. The USC 103 rejection of claim 1 and its dependent claims will be maintained. 
Applicant’s arguments, see pages 7-8, filed 10/03/2022, with respect to the rejections of claims 15-19 under USC 103 of Murray in view of Griffiths have been fully considered and are persuasive.  The applicant added new claim limitations of “an actuation lumen… when an actuation element that extends through the actuation lumen applies a tensile force on a distal end of the flexible, the actuation lumen positioned proximate an inner side of the one hundred eighty degree turn relative to the suture lumen in the extended configuration, an outer side of the plurality of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis,…”. These limitations are not taught solely by Murray in view of Griffiths. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murray in view of Viola and Griffiths.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an actuation element (configured to apply a force to the flexible tip) in claims 1 and 15.
In regards to claim 1, “an actuation element” in ll 8 and “the actuation element configured to apply a force to the flexible tip” in ll 15 invoke 112(f) because “element” is a generic placeholder modified by the functional language “actuation” and “actuation configured to apply a force to the flexible tip” and is further not modified by sufficient structure. For the purpose of prior art examination, the examiner will interpret the limitation to be an actuation cable 428 (see applicant specification, pg. 12 – 13, ll 33 – 3, Figs. 6A – 6B). 
In regards to claim 15, “an actuation element” in ll 19 and “applies a tensile force to a distal end of the flexible tip” invokes 112(f) because “element” is a generic placeholder modified by the functional language “actuation” and “applies a tensile force to a distal end of the flexible” and is further not modified by sufficient structure. For the purpose of prior art examination, the examiner will interpret the limitation to be an actuation cable 428 (see applicant specification, pg. 12 – 13, ll 33 – 3, Figs. 6A – 6B). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the relaxed configuration" in ll 19-20.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prior art examination this limitation will be interpreted as “the retracted configuration”. Appropriate correction is required.
Claim 1 recites the limitation "the retracted position" in ll 21.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prior art examination this limitation will be interpreted as “the retracted configuration”. Appropriate correction is required.
Claim 2 recites the limitation "the retracted position" in ll 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prior art examination this limitation will be interpreted as “the retracted configuration”. Appropriate correction is required.
Claim 15 recites the limitation "the retracted position" in ll 17-18.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prior art examination this limitation will be interpreted as “the retracted configuration”. Appropriate correction is required.
In regards to claim 15, the limitation “a distal end of the flexible tip” in ll 23-24 renders the claim indefinite because it is not clear if this limitation is the same as “a distal end of the flexible tip” in ll 19-20 or different. For the purpose of prior art examination, they will be interpreted as the same and in ll 23-24 the limitation will be read as “the distal end of the flexible tip”. Appropriate correction is required. Claims 3-9, 11-14, and 16-25 are rejected as being dependent on claims 1 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 20150088165 A1), herein referenced to as “Murray”, Viola et al (US 20100030239 A1) and Griffiths et al (US 20170202567 A1), herein referenced to as “Griffiths”.
In regards to claim 1, Murray discloses: A suture passer 100 (see Figs. 2-12, [0033]) for introducing a suture 106 (see Fig. 3, [0033]) through cortical bone 20’ (see Figs. 10-12, [0062]) the suture passer 100 comprising: a body 112 (see Figs. 2-12, [0034]) having a proximal end 126 (see Figs. 2-12, [0037]), a distal end 124 (see Figs. 2-12, [0037]), finger grips 120a-d (see Figs. 2-12, [0035]) and a hollow portion 136/passageway (see Figs. 2-12, [0041]-[0042]) , the hollow portion 136 extending through the body 112 (see [0042]); a sheath 114 (see Figs. 2-12, [0042]) connected to the distal end 124 of the body 112 (see Figs. 2 and 3) and being substantially hollow 140 (see [0046]), the sheath 114 defining a longitudinal axis L (see Figs. 2-12, [0034]); and an introducer shaft 104 (see Figs. 2-12 [0033])  having a suture lumen the lumen of 104 (see [0033], 104 is configured to pass a suture 106 and [0041], the suture is within the suture delivery member 104) extending therethrough generally parallel to the longitudinal axis (106 while within 104 and within 114, will be generally parallel to L), the introducer shaft 104 movably mounted (see [0046], slideably seat the suture delivery member 104) within the hollow 140 of the sheath 114, the introducer shaft 104 including a flexible tip 110 (see Figs. 2-12, [0033]), the introducer shaft 104 movable relative to the sheath 114 between a retracted configuration retracted configuration (see Fig. 11, [0033]) wherein the flexible tip 110 is positioned within the sheath 114 and extends substantially parallel (while within 114, which is parallel to the longitudinal axis, the flexible tip 110 would also be parallel to the longitudinal axis) to the longitudinal axis L and an extended configuration advanced configuration (see Figs. 2 and 12, [0033]). Murray does not explicitly disclose: through two holes spaced at a fixed distance through a cortical portion of a patient's bone, an actuation element; an actuation lumen, wherein the flexible tip has an approximate one hundred eighty degree (180°) turn, the actuation lumen positioned proximate an inner side of the one hundred eighty degree turn relative to the suture lumen in the extended configuration, the actuation element extend through the actuation lumen and connected at a distal end to an anchor on a distal segment of a series of wedge-shaped segments of the flexible tip, the actuation element configured to apply a tensile force to the flexible tip to urge the flexible tip from the relaxed configuration to the extended configuration, proximal and distal angled surfaces of the series of wedge-shaped segments spaced from each other in the retracted position and being in facing engagement in the extended configuration, an outer side of the series of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis, a base of the flexible tip and a distal tip of the flexible tip define a first distance in the extended configuration, the flexible tip of the introducer shaft exposed from a distal end of the sheath in the extended configuration.
However, Viola teaches a suture stitching device in an analogous field of invention, with a body 200 (see Figs. 1 – 15), finger grips 204 (see Figs. 1 – 15), an introducer shaft 122 (see Figs. 1 – 15), and a flexible tip 104 (see Figs. 1 – 15). Viola further teaches: an actuation lumen 108 (see Fig. 3, [0078] and [0080]) an actuation element 108a (see Fig. 1, [0079], according to the 112(f) interpretation of the claim, this element meets the definition of an articulation cable, which is disclosed by Viola, see also [0080], articulation cable 108a may be formed as a tube with a lumen and the operation cable 110a extending through the lumen of the articulation cable 108a), the actuation element 108a extend through the actuation lumen 108 and connected at a distal end the distal end of 108a to an anchor 108b (see Fig. 3, [0079], anchored) on a distal segment most distal segment of 106 (see Figs. 3 and 7) of a series of wedge-shaped segments the segments of 106 that are wedge-shaped of the flexible tip 104 the actuation element 108a configured to apply a force to the flexible tip to urge the flexible tip from the relaxed configuration to the extended configuration (see [0079], by drawing the cable a force is applied to the flexible tip which causes to tip to bend, which goes from a relaxed configuration to an extending configuration). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Viola and have a suture passer with an actuation lumen with an anchor for fixing a distal end of an actuation element, the actuation element configured to apply a force to the flexible tip to urge the flexible tip from the relaxed configuration to the extended configuration. Motivation for such can be found in Viola as an actuation element can aid in articulating the flexible tip with greater control from a user. 
The combination of Murray and Viola teaches: the actuation lumen 108 (Viola, as can be seen in Fig. 7, 108 is radially spaced from the longitudinal axis/center of the device) positioned proximate an inner side of the one hundred eighty degree turn relative to the suture lumen the lumen of 104 (Murray, as can be seen in Figs. 2 and 3, the lumen is at the longitudinal axis of the device, hence when the device is in the extended configuration, using the actuation device 108 to bend the device, the actuation lumen would be positioned proximate to the inner side of the 180 degree turn relative to the suture lumen) in the extended configuration.
The combination of Murray and Viola does not teach: through two holes spaced at a fixed distance through a cortical portion of a patient's bone; the extended configuration, wherein the flexible tip has an approximate one hundred eighty degree (180°) turn, a base of the flexible tip and a distal tip of the flexible tip define a first distance in the extended configuration, proximal and distal angled surfaces of the series of wedge-shaped segments spaced from each other in the retracted position and being in facing engagement in the extended configuration, an outer side of the series of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis, the flexible tip of the introducer shaft exposed from a distal end of the sheath in the extended configuration.  
However, Griffiths teaches a device in the same field of invention, a drill for forming a curved tunnel in bone, that has a sheath 108 (see Figs. 2A – 2C and 4 – 5D), finger grips 104 (see Figs. 2A – 2C, and 3), an introducer sheath 112 (see Figs. 2A and 4 – 5A) a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D), wedge-shaped segments portion of the tube cut out from slots 122 and 124 (see Figs. 5C-5D) the introducer shaft 112 movable relative to the sheath 108 between a retracted configuration (see Fig. 5A – 5B) wherein the flexible tip is positioned within the sheath (see Fig. 5A – 5B). Griffiths furthermore teaches through two holes 83a and 83b (see Fig. 1C, [0033], ll 17 – 21) spaced at a fixed distance 83 (see Fig. 1C, [0033], ll 17 – 18) through a cortical portion of a patient's bone; the introducer shaft 112 movable relative to the sheath 108 between a retracted configuration (see Fig. 5A – 5B) wherein the flexible tip is positioned within the sheath (see Fig. 5A – 5B) and extends substantially parallel to the longitudinal axis (See Fig 5A, and annotated Fig. 5B below) and an extended configuration (see Figs. 1C, 2C, 5D and 6B) wherein the flexible tip has an approximate one hundred eighty degree (180°) turn (see Figs. 1C, 2C, 5D, and 6B; these figures show the tip curving around at 180°), a base 83a (see Fig. 1C, [0033], ll 17 – 19, the first bone location is at the same level as the base of the flexible tip 110) of the flexible of the flexible tip and a distal tip 83b (see Fig. 1C, [0033], ll 17 – 21, the second bone location is at the same level as the tip of the flexible tip 110) of the flexible tip define a first distance 83 (see Fig. 1C, [0033], ll 17 – 18, the diameter of the radius would be the first distance) in the extended configuration, proximal and distal angled surfaces each of the segments have proximal and distal angled surfaced of the series of wedge-shaped segments portion of the tube cut out from slots 122 and 124 (see Figs. 5C-5D) spaced from each other in the retracted position (see Fig. 5C, the proximal and distal angled surfaces are spaced from each other) and being in facing engagement in the extended configuration (see Fig. 5D, the proximal and distal angled surfaces are in contact with adjacent surfaces, hence in facing engagement), an outer side the bottom of the tube 110 on the opposite side from the slot 124 of the series of wedge-shaped segments portion of the tube cut out from slots 122 and 124 (see Figs. 5C-5D) in contact in the retracted configuration (see Fig. 5C, the bottoms are in contact with one another, see also Fig. 4), the outer side the bottom of the tube 110 on the opposite side from the slot 124 being opposite the inner side the inner side being the side with the slots, in the direction of the bend relative to the longitudinal axis the longitudinal axis of 110 (see annotated Fig. 5B below) the flexible tip 110 of the introducer shaft 112 exposed from a distal end 109a (see Fig. 5D, [0036], the flexible tip is exposed from a distal end of 108) of the sheath 108 in the extended configuration (see Fig. 5D). 


    PNG
    media_image1.png
    665
    839
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Viola to incorporate the teachings of Griffiths and have a suture passer with a retracted configuration in which the flexible tip is substantially parallel to the longitudinal axis and an extended configuration wherein the flexible tip has an approximately one hundred eighty degree turn, proximal and distal angled surfaces of the series of wedge-shaped segments spaced from each other in the retracted position and being in facing engagement in the extended configuration, an outer side of the series of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis, and the base of the flexible tip wherein the flexible tip is exposed from a distal end of the sheath in the extended configuration. Motivation for such can be found in Griffiths as such an angled extended configuration would be desired when attempted to make a particular suture for a dense structure such as bone where the suture passer needs to follow the trajectory of the bored hole. 
In regards to claim 2, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 1, see 103 rejection above. Murray does not teach: wherein the introducer shaft includes an actuation lumen extending substantially parallel to the longitudinal axis in the retracted position. Viola further teaches: wherein the actuation lumen 108 extends parallel to the longitudinal axis (see Fig. 7) in the retracted position (Fig. 7 shows the retracted position in which the flexible tip is not angled).
In regards to claim 3, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 1, see 103 rejection above. Murray further discloses: further comprising: a plunger 108 (see Figs. 1-9, [0053]-[0054], 104 is advanced by sliding 108 distally, like a plunger) fixed to a proximal end the proximal end of 104 of the introducer shaft 104 (see [0054], 108 actuates and controls the movement of 104).  
In regards to claim 4, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 1, see 103 rejection above. Murray does not disclose: wherein the series of wedge-shaped segments is comprised of at least six wedge-shaped segments. 
However, Griffiths teaches: a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: wherein the flexible tip 110 is comprised of at least six wedge-shaped segments (see annotated Fig. 5C below). 

    PNG
    media_image2.png
    542
    800
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Viola to incorporate the teachings of Griffiths and have a suture passer wherein the flexible tip is comprised of at least six wedge-shaped segments. Motivation for such can be found in Griffiths as the wedge-shaped segments allow for the radius of the curvature to remain constant which increased the reliability of the device’s function (see [0038]). 
In regards to claim 5, the combination of Murray in view of Viola and Griffiths teaches, the suture passer of claims 4, see 103 rejection above. Murray does not explicitly disclose: the anchor is fixed to a sixth segment of the at least six wedge-shaped segments.
However, Viola in a similar field of invention teaches at least six wedge-shaped segments (see annotated Fig. 7 below) on a flexible tip 104. Viola further teaches: the anchor 108b is fixed to a sixth segment the last segment which 108b is one of the at least six wedge-shaped segments (see annotated Fig. 7 below).

    PNG
    media_image3.png
    215
    782
    media_image3.png
    Greyscale


In regards to claim 6, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Griffiths further teaches: wherein the first distance 83 is approximately equal to the fixed distance 83. 
In regards to claims 7 and 8, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Murray does not explicitly disclose: wherein the flexible tip includes a first wedge-shaped segment; wherein the first wedge-shaped segment includes a first proximal angled surface and a first distal angled surface, a plane defined generally perpendicular relative to the longitudinal axis, the first proximal angled surface defining a first acute angle relative to the plane and the first distal angled surface defining a second acute angle relative to the plane.
However, Griffiths teaches: a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: wherein the flexible tip 110 is flexible tip includes a first wedge-shaped segment (see annotated Fig. 5C below); wherein the first wedge-shaped segment (see annotated Fig. 5C below) includes a first proximal angled surface (see annotated Fig. 5C below, since they are wedges, a proximal side of the wedge will be angled) and a first distal angled surface (see annotated Fig. 5C below, since they are wedges, a distal side of the wedge will be angled), a plane defined generally perpendicular (see annotated Fig. 5C below) relative to the longitudinal axis (see annotated Fig. 5C below), the first proximal angled surface defining a first acute angle relative to the plane (see annotated Fig. 5C below) and the first distal angled surface defining a second acute angle relative to the plane (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below).

    PNG
    media_image4.png
    542
    800
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Viola to incorporate the teachings of Griffiths and have a suture passer wherein the flexible tip includes a first wedge-shaped segment; wherein the first wedge-shaped segment includes a first proximal angled surface and a first distal angled surface, a plane defined generally perpendicular relative to the longitudinal axis, the first proximal angled surface defining a first acute angle relative to the plane and the first distal angled surface defining a second acute angle relative to the plane. Motivation for such can be found in Griffiths as the wedge-shaped segments allow for the radius of the curvature to remain constant which increased the reliability of the device’s function (see [0038]). 
In regards to claim 9, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 8, see 103 rejection above. Murray, Griffiths and Viola do not explicitly teach: wherein the first acute angle is approximately ten to fifteen degrees (10-15°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Murray, Griffiths and Viola to have the first acute angle be approximately ten to fifteen degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Murray, Viola and Griffiths would not operate differently with the first acute angle be approximately ten to fifteen degrees as the angles would allow for a 180 degree turn. Further, applicant places no criticality on the range claimed, (see current specification, [0032], ll 23 – 26). 
In regards to claim 11, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Griffith further teaches: wherein each of the series of wedge-shaped segments includes a proximal angled surface and a distal angled surface (see Fig. 8C, since they are wedges, the proximal and distal sides of each of the wedges will be angled).
In regards to claim 12, the combination of Murray, Viola and Griffiths teaches: the suture passer of claim 11, see 103 rejection above. Griffith further teaches: wherein each of the proximal angled surfaces define a first 10acute angle relative to a plane (see annotated Fig. 5c below claim 8) defined substantially perpendicular to the longitudinal axis and each of the distal angled surfaces define a second acute angle relative to the plane (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below).
In regards to claim 13, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 12, see 103 rejection above. Griffiths further teaches: wherein the first acute angle is substantially equal to the second acute angle (see Fig. 8C as can be see the slots are substantially v-shaped with the same depth between each wedge, thus allowing for the acute angles to be equal to each other).
In regards to claim 14, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 12, see 103 rejection above. Murray, Griffiths and Viola do not explicitly teach: wherein the first and second acute angle are approximately ten to fifteen degrees (10-15°).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Murray, Viola and Griffiths to have the first and second acute angles be approximately ten to fifteen degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Murray, Viola and Griffiths would not operate differently with the first and second acute angles be approximately ten to fifteen degrees as the angles would allow for a 180 degree turn. Further, applicant places no criticality on the range claimed, (see current specification, [0032], ll 23 – 26). 
In regards to claim 15, Murray discloses: A suture passer 100 (see Figs. 2-12, [0033]) for introducing a suture 106 (see Fig. 3, [0033]) through cortical bone 20’ (see Figs. 10-12, [0062]) the suture passer 100 comprising: a body 112 (see Figs. 2-12, [0034]) having a proximal end 126 (see Figs. 2-12, [0037]), a distal end 124 (see Figs. 2-12, [0037]), finger grips 120a-d (see Figs. 2-12, [0035]) and a hollow portion 136/passageway (see Figs. 2-12, [0041]-[0042]) , the hollow portion 136 extending through the body 112 (see [0042]); a sheath 114 (see Figs. 2-12, [0042]) connected to the distal end 124 of the body 112 (see Figs. 2 and 3) and being substantially hollow 140 (see [0046]), the sheath 114 defining a longitudinal axis L (see Figs. 2-12, [0034]); and an introducer shaft 104 (see Figs. 2-12 [0033])  having a suture lumen the lumen of 104 (see [0033], 104 is configured to pass a suture and [0041], the suture is within the suture delivery member 104) extending therethrough generally parallel to the longitudinal axis (106 while within 104 and within 114, will be generally parallel to L), the introducer shaft 104 movably mounted (see [0046], slideably seat the suture delivery member 104) within the hollow 140 of the sheath 114, the introducer shaft 104 including a flexible tip 110 (see Figs. 2-12, [0033]), the introducer shaft 104 movable relative to the sheath 114 between a retracted configuration retracted configuration (see Fig. 11, [0033]) wherein the flexible tip 110 is positioned within the sheath 114 and extends substantially parallel (while within 114, which is parallel to the longitudinal axis, the flexible tip 110 would also be parallel to the longitudinal axis) to the longitudinal axis L and an extended configuration advanced configuration (see Figs. 2 and 12, [0033]), the suture 106 configured to be urged out of a distal end the distal end of 110 of the flexible tip 110 through the suture lumen the lumen of 104 when the flexible tip 110 is in the extended configuration (see Figs. 12-14, [0062]).
Murray does not explicitly disclose: and an actuation lumen extending therethrough generally parallel to the longitudinal axis in a retracted configuration, the flexible tip comprised of a plurality of wedge-shaped segments, each of the wedge-shaped segments including a proximal angled surface and a distal angled surface, and an extended configuration wherein the flexible tip is exposed from a distal end of the sheath and has an approximate one hundred eighty degree (1800) turn, the proximal angled surfaces of the plurality of wedge-shaped segments and the distal angled surfaces spaced from each other in the retracted position and in facing engagement, respectively, in the extended configuration when an actuation element that extends through the actuation lumen applies a tensile force to a distal end of the flexible tip, the actuation lumen positioned proximate an inner side of the one hundred eighty degree turn relative to the suture lumen in the extended configuration, an outer side of the  plurality of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis.
However, Viola teaches a suture stitching device in an analogous field of invention, with a body 200 (see Figs. 1 – 15), finger grips 204 (see Figs. 1 – 15), an introducer shaft 122 (see Figs. 1 – 15), and a flexible tip 104 (see Figs. 1 – 15). Viola further teaches: an actuation lumen 108 (see Fig. 3, [0078] and [0080]) extending therethrough generally parallel to the longitudinal axis the longitudinal axis of 122 in a retracted configuration (see Fig. 7), when an actuation element 108a (see Fig. 1, [0079], according to the 112(f) interpretation of the claim, this element meets the definition of an articulation cable, which is disclosed by Viola, see also [0080], articulation cable 108a may be formed as a tube with a lumen and the operation cable 110a extending through the lumen of the articulation cable 108a) that extends through the actuation lumen 108 applies a tensile force to a distal end the distal end 104 of the flexible tip 104 (see [0079]-[0080]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Viola and have a suture passer with an actuation lumen and an actuation element that extends through the actuation lumen that applies a tensile force to a distal end of the flexible tip. Motivation for such can be found in Viola as an actuation element can aid in articulating the flexible tip with greater control from a user. 
The combination of Murray and Viola teaches: when an actuation element 108a (Viola) applies a tensile force to a distal end of the flexible tip, the actuation lumen 108 (Viola, as can be seen in Fig. 7, 108 is radially spaced from the longitudinal axis/center of the device) positioned proximate an inner side of the one hundred eighty degree turn relative to the suture lumen the lumen of 104 (Murray, as can be seen in Figs. 2 and 3, the lumen is at the longitudinal axis of the device, hence when the device is in the extended configuration, using the actuation device 108 to bend the device, the actuation lumen would be positioned proximate to the inner side of the 180 degree turn relative to the suture lumen) in the extended configuration.
The combination of Murray and Viola does not teach: the flexible tip comprised of a plurality of wedge-shaped segments, each of the wedge-shaped segments including a proximal angled surface and a distal angled surface, and an extended configuration wherein the flexible tip is exposed from a distal end of the sheath and has an approximate one hundred eighty degree (1800) turn, the proximal angled surfaces of the plurality of wedge-shaped segments and the distal angled surfaces spaced from each other in the retracted position and in facing engagement, respectively, in the extended configuration when an actuation element that extends through the actuation lumen applies a tensile force to a distal end of the flexible tip, an outer side of the plurality of wedge-shaped segments in contact in the retracted configuration, the outer side being opposite the inner side relative to the longitudinal axis.
However, Griffiths teaches a device in the same field of invention, a drill for forming a curved tunnel in bone, that has a sheath 108 (see Figs. 2A – 2C and 4 – 5D), finger grips 104 (see Figs. 2A – 2C, and 3), an introducer sheath 112 (see Figs. 2A and 4 – 5A) a flexible tip 110 (see Figs. 2A – 2C and 4 – 5D). Griffiths further teaches: through two holes 83a and 83b (see Fig. 1C, [0033], ll 17 – 21) spaced at a fixed distance 83 (see Fig. 1C, [0033], ll 17 – 18) through a cortical portion of a patient's bone, a plurality of wedge-shaped segments 122 and 124 (see annotated Fig. 5C, below claim 4), an extended configuration (see Figs. 1C, 2C, 5D and 6B) wherein the flexible tip exposed from a distal end 109a (see Fig. 5D, [0036]) of the sheath 108 has an approximate one hundred eighty degree (180°) turn (see Figs. 1C, 2C, 5D, and 6B; these figures show the tip curving around at 180°), the proximal angled surfaces (see annotated Fig. 5C below) of the plurality of wedge-shaped segments and the distal angled surfaces (see annotated Fig. 5C below) spaced from each other in the retracted position (see Fig. 5C, there are gaps between the wedges thus the distal and proximal angles are spaced from each other)  and in facing engagement, respectively, in the extended configuration (see Fig. 5D, the angled surfaces of the wedges face each other in the extended configuration as the face a neighboring distal or proximal surface of the next wedge) and an outer side the bottom of the tube 110 on the opposite side from the slot 124 of the series of wedge-shaped segments portion of the tube cut out from slots 122 and 124 (see Figs. 5C-5D) in contact in the retracted configuration (see Fig. 5C, the bottoms are in contact with one another, see also Fig. 4), the outer side the bottom of the tube 110 on the opposite side from the slot 124 being opposite the inner side the inner side being the side with the slots, in the direction of the bend relative to the longitudinal axis the longitudinal axis of 110 (see annotated Fig. 5B below). 
 
    PNG
    media_image5.png
    963
    851
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray and Viola to incorporate the teachings of Griffiths and have a suture passer with a flexible tip with a plurality of wedge-shaped segments and an extended configuration wherein the flexible tip exposed from a distal end of the sheath and has an approximately one hundred eighty degree turn and furthermore the proximal angled surfaces of the plurality of wedge-shaped segments and the distal angled surfaces spaced from each other in the retracted position and in facing engagement, respectively, in the extended configuration . Motivation for such can be found in Griffiths as such an angled extended configuration would be desired when attempted to make a particular suture for a dense structure such as bone where the suture passer needs to follow the trajectory of the bored hole and the wedge like structures can determine the angle at which the flexible tip can bend in order to follow the trajectory of the bored hole. 
In regards to claim 16, the combination of Murray, Viola, and Griffiths teaches: the suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein the plurality of wedge-shaped segments (see annotated Fig. 5c below claim 4) includes eight wedge-shaped segments (see annotated Fig. 5c below claim 4).
In regards to claim 17, the combination of Murray, Viola, and Griffiths teaches: the suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein the plurality of wedge-shaped segments (see annotated Fig. 5c below claim 4) includes six wedge-shaped segments (see annotated Fig. 5c below claim 4).
In regards to claim 18, the combination of Murray, Viola, and Griffiths teaches: the suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein each of the proximal angled surfaces (see annotated Fig. 5c below claim 8) define a first acute angle relative to a plane (see annotated Fig. 5C below claim 4) defined perpendicular to the longitudinal axis (see annotated Fig. 5c below claim 4) and each of the first acute angles is substantially the same (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below claim 4, and furthermore as can be see the slots are substantially v-shaped with the same depth between each wedge, thus allowing for the first acute angles to be equal to each other).
In regards to claim 19, the combination of Murray, Viola, and Griffiths teaches: The suture passer of claim 15, see 103 rejection above. Griffiths further teaches: wherein each of the distal angled surfaces (see annotated Fig. 5c below claim 8) define a second acute angle relative to a plane (see annotated Fig. 5c below claim 4) defined perpendicular to the longitudinal axis (see annotated Fig. 5c below claim 4) and each of the second acute angles is substantially the same (see Fig. 5c, [0036], the slots that are defined by the wedges are wider at their bottoms 124, than at the tops 122, thus this means the proximal and distal surfaces of the wedge are angled to create acute angles in relation to the plane defined in the annotated Fig. 5C below claim 4, and furthermore as can be see the slots are substantially v-shaped with the same depth between each wedge, thus allowing for the second acute angles to be equal to each other).
In regards to claim 20, the combination of Murray, Viola, and Griffiths teaches: The suture passer of claim 15, see 103 rejection above. Viola further teaches: wherein the actuation lumen 108 (see Fig. 7, [0079], ll 1 – 5) extends parallel to the longitudinal axis (see Fig. 7) in the retracted position (Fig. 7 shows the retracted position in which the flexible tip is not angled). 
In regards to claim 21, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Viola further teaches: the actuation element. Viola does not teach is constructed of a nitinol or shape-memory rod. 
However, Murray discloses: the use of Nitinol or shape-memory polymers in tubes and/or rod like objects (see [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viola to incorporate the teachings of Murray and have the actuation element made with nitinol or a shape-memory. This is due to the use of nitinol or shape-memory polymers are common in the art, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
Thus, the combination of Murray and Viola would teach: the actuation element is constructed of a nitinol or shape-memory rod.
In regards to claim 23, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 2, see 103 rejection above. Murray discloses: the longitudinal axis L extending through the suture lumen the lumen of 104. Viola further teaches: wherein the actuation element 108a is comprised of a wire 108a that extends through the actuation lumen 108 (see Fig. 7, [0078]), and is offset from the longitudinal axis (the longitudinal axis of Viola, would run between 108a and 112a) in the retracted configuration (see Fig. 7). 
In regards to claim 24, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Griffiths further teaches: wherein the flexible tip 110 is configured to move to the approximate one hundred eighty degree (180°) turn shape when the introducer shaft 112 moves from the retracted configuration (see Fig. 2B) to the extended configuration (see Fig. 2C). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Viola and Griffiths as applied to claim 1 above, and further in view of Lore et al (US 20160242761 A1), herein referenced to as “Lore”.
In regards to claim 22, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. Murray discloses using nitinol in the elements of the suture passer (see [0052]). The combination of Murray, Viola and Griffiths does not explicitly teach: wherein the body, the sheath, the actuation element and the introducer shaft are integrally formed and constructed by three-dimensional printing. The claimed phrase “are integrally formed and constructed by three-dimensional printing” means that the elements are made by a 3D printing technique, as explained in the instant application. 
Lore teaches in a similar field of invention, a device for suturing tissue with elements made of nitinol (see [0070]), wherein is taught that 3D printing is a technique of manufacturing medical devices and their parts, furthermore integrally forming elements together (see [0143], 3D printing the handle and actuating mechanism). 
Therefore, even if “3D printing” results in different structural characteristics of the end product than other constructing methods, it still would have been prima facie obvious at the time the invention was made to use a “3D printed” material in Murray as claimed since Lore teaches that 3D printing is recognized as a useful technique for forming parts for medical devices.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Viola and Griffiths as applied to claim 1 above, and further in view of Mers Kelly et al (US 5919199 A), herein referenced to as “Mers Kelly”.
In regards to claim 25, the combination of Murray, Viola and Griffiths teaches: The suture passer of claim 1, see 103 rejection above. The combination of Murray, Viola, and Griffiths does not teach: where the distal tip has a cone-shape.
However, Mers Kelly in a similar field of invention teaches a suture passer 10, with a flexible tip 14 with a distal tip 38. Mer Kelly further teaches: where the distal tip 38 has a cone-shape (see Fig. 6, col. 3, ll 20-31).
The substitution for one known element (the distal tip of Griffiths) for another (the cone-shaped distal tip as shown in Mers Kelly) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the cone-shaped distal tip shown in Mers Kelly would have yielded predictable results, namely, allowing the flexible tip to more easily navigate tunnels in bone, as the tapered shape of a cone allows for a smoother fit.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771

/RAIHAN R KHANDKER/Examiner, Art Unit 3771           
 
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771